Title: To George Washington from David Cook, 30 June 1789
From: Cook, David
To: Washington, George



New York 30th June 1789.

The Memorial of David Cook late Captain of Artillery in the Armies of the United States. Most respectfully sheweth
That your Memorialist was early actuated from Principle of Patriotism to take an active part in the defence of these States, being determin’d to support them at the risk of life, and domestic ease, in which service he continued until the dangerours wound he received at the Memorable Action of Monmouth, obliged him to retire from a service he had the greatest predilection for.
Your Memorialist having made application to the Legislature of Massachusetts for half pay agreeable to the recommendation of Congress, and is sorry to add, without effect, he cannot forbear relating his distressing situation to the Illustrious General, whose orders was his greatest honor to obey.
Your Memorialist being deprived of any resource, obliges him (however painful) to Make application to your Excellency, with the assurance that his small abilities, will be exerted to meet the approbation of the great chief whose virtues are proclaimed by all. And your Memorialist as in duty bound will ever pray.

David Cook

